Title: To Alexander Hamilton from James McHenry, 28 September 1799
From: McHenry, James
To: Hamilton, Alexander


Private & confidential
Trenton 28 Sept. 1799
My dear Sir

I have understood this morning that the monies expended on the works which have been directed to be erected by Brig. Gen. Wilkinson at Loftus’s heights have already occasioned an expenditure of above 80,000 Dolls. I can hardly beleive in the information, and yet it is sufficiently circumstantial to create no little uneasiness. The works at this place, were undertaken without orders. I shall send you copies of his instructions and of two letters to him of the 2d Augt. 1798 & 31 Jany 1799. What he has done may be right however notwithstanding the light in which it strikes me.
The appropriation for the defensive protection of the frontiers, by which is meant militia services & fortfications is 60,000 only.
This passion for fort building, I mean permanent ones must be restrained. I believe there has also been a new one commenced on the Tom bigbee.
Yours affectionately
James McHenry
Gen. Hamilton
